23 F.3d 369
Jeanne B. TOMBERLIN, Drew Tomberlin, Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.
No. 93-9098.
United States Court of Appeals,Eleventh Circuit.
June 22, 1994.

John W. Denney, Allen C. Levi, Denney, Pease, Allison, Kirk & Lomax, Columbus, GA, for plaintiffs-appellants.
Edgar W. Ennis, Jr., U.S. Atty., Hugh Randolph Aderhold, Jr., Asst. U.S. Atty., Macon, GA, Vicki R. Crowell, Sp. Asst. U.S. Atty., Staff Judge Advocate's Office, Fort Benning, GA, for defendant-appellee.
John C. Sammon, President, State Bar of GA, Emmet J. Bondurant, II, John E. Floyd, J. Scott McClain, Bondurant, Mixson & Elmore, Atlanta, GA, for amicus curiae State Bar of GA.
Appeal from the United States District Court for the Middle District of Georgia (No. 92-CV-158-COL), J. Robert Elliott, Judge.
Before EDMONDSON and CARNES, Circuit Judges, and HENDERSON, Senior Circuit Judge.
PER CURIAM:


1
We are advised in this appeal by our decision in Brown v. Nichols, 8 F.3d 770 (11th Cir.1993), which was released after the district court's decision in this case.  The reasoning in Brown, a diversity case, also fits this Federal Tort Claim's Act case.  For that reason, the district court's judgment dismissing the action is reversed, and this case is remanded with instructions to permit the appellants to amend their complaint to attach the affidavit of Dr. William Hayes that they had proffered before judgment was entered.


2
REVERSED and REMANDED.